DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2012/0028418, FIGs. 2A-2D) a method for manufacturing a semiconductor device particularly characterized by (A) a step of preparing a first structure including an adhesive laminate film having a heat-resistant resin layer (31, paragraph [0103]), a flexible resin layer (32, paragraph [0110]) and an adhesive resin layer (2, [0046]) in this order, and a first semiconductor component (5, paragraph [0174]) adhered to the adhesive resin layer.
The prior art failed to disclose or reasonably suggest the claimed method for manufacturing a semiconductor device particularly characterized by a first semiconductor component adhered to the adhesive resin layer and having a first terminal; (B) a step of performing solder reflow processing on the first structure in a state where the first semiconductor component is adhered to the adhesive resin layer; and (C) a step of, after the step (B), peeling the heat-resistant resin layer from the adhesive laminate film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896